Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
US 2016/0379548 A1 (“Shin”) does not teach, in the context of the independent claim, the limitations “to check a crack in at least partial region of the electronic device” and “checks information regarding the crack in the at least partial region of the electronic device based on a difference between the first voltage and the second voltage”.
US 2018/0033355 A1 (“Lee”) does teach to check information regarding a crack in an at least partial region of the electronic device based on a difference between a first voltage and a second voltage” (Abstract).
However, it has been determined that it would not have been obvious to combine the teachings of these references to produce a device in accordance with the independent claim. Lee checks for cracks in the perimeter of a display by monitoring changes in resistance of peripheral sensing lines caused by cracks. Lee’s teaching would not suggest to one of ordinary skill in the art to use the teaching of Shin to check “information regarding the crack in the at least partial region of the electronic device based on a difference between the first voltage and the second voltage”, as Shin teaches comparing the voltage of a single sensing line that is connected to all the data lines in order to compare the voltage of the sensing line to a reference voltage (which may equal the applied voltage), in order to detect a short between a data line and a power line. Only a single data line being shorted will cause a significant change in voltage. However, it is not clear that cracks in a single data line, or even a large fraction of data lines, would cause a change in voltage significant enough to be measured, due 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Gene W Lee/Primary Examiner, Art Unit 2692